Citation Nr: 0415835	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 2000 to March 
2001.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to service connection for schizophrenia.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed schizophrenia during or as a 
result of his service in the military.


CONCLUSION OF LAW

The veteran's schizophrenia was not incurred or aggravated 
during his active military service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The April 2003 rating 
decision appealed and the June 2003 statement of the case 
(SOC), as well as a December 2002 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations governing his claim of entitlement to 
service connection for schizophrenia.  The RO also indicated 
it would review the information of record and determine what 
additional information was needed to process his claim.  And 
the December 2002 letter and the June 2003 statement of the 
case apprised him of the provisions of the VCAA, the type of 
information and evidence needed from him to support his 
claim, and what he could do to help in this regard, as well 
as what VA had done and would do in obtaining supporting 
evidence.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  That type of notice is what is specifically 
contemplated by the VCAA.  

While, in the December 2002 letter, the RO requested that the 
veteran identify and/or submit any supporting evidence within 
30 days, the letter also informed him that he had up to one 
year from the date of that letter to submit additional 
evidence.  And more than one year has passed since the 
December 2002 VCAA letter.  See also the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  
This new Act clarifies that VA may indeed make a decision on 
a claim before expiration of the one-year period following a 
VCAA notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service personnel records, service 
medical records (SMRs), and private medical records have been 
obtained.  In addition, he was afforded several opportunities 
to submit additional evidence in support of his claim.  But 
he and his representative have not made the Board aware of 
any additional evidence that should be obtained prior to 
appellate review.  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.

The December 2002 letter apprising the veteran of the 
provisions of the VCAA was sent prior to adjudicating his 
claim of entitlement to service connection in April 2003.  So 
there was due process compliance with the holding and 
mandated sequence of events specified in a recent precedent 
decision.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In that decision, the court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Pittsburgh, and the RO did just that.  
Not only did the RO provide the VCAA notice before initially 
deciding the claim, as required by Pelegrini, but the VCAA 
notice was sent prior to the transfer and certification of 
the veteran's case to the Board.  And the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, and additional evidence was obtained in response, 
the case was adjudicated.  The veteran was provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to his VCAA notice.  Consequently, the 
Board is satisfied that the requirements under the VCAA have 
been met.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992).



A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  
Psychoses such as schizophrenia will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his/her entrance into 
service, or where clear and unmistakable evidence (obvious or 
manifest) demonstrates that an injury or disease existed 
prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service beyond its natural progression.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, after having determined the presence of a 
pre-existing condition, the Board must first determine 
whether there has been any measurable worsening of the 
disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

Temporary or intermittent flare-ups of the pre-existing 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as opposed to 
mere symptoms, has worsened.  See Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).

The pertinent evidence of record consists of the veteran's 
service personnel records, service medical records, and 
private medical records.

October 1999 private medical records from St. Francis 
Hospital of New Castle show the veteran was hospitalized for 
paranoid schizophrenia and severe major depression.  
According to the discharge summary, he had a history of 
previous treatment for major depression.  During his 
hospitalization, he was treated for marked depressive 
symptoms, paranoid delusions, auditory hallucinations, and 
endorsement of suicidal thoughts.  Upon examination, he 
exhibited an illogical and blocked thought process, with 
thoughts of annihilation and nihilism.  Information obtained 
from his parents indicated strong evidence of prodromal 
symptoms of psychosis for at least four years, including 
suicidal thoughts, loosening associations, paranoia, negative 
self-image, and "word-clanging."  At time of admission, 
a Global Assessment of Functioning (GAF) score of 15 was 
assigned and at discharge a GAF score of 45 was assigned.

The veteran's service personnel records, particularly his DD 
Form 214, indicate that he had active duty from September 29, 
2000 to March 30, 2001, and that he was discharged for 
failure to meet procurement medical fitness standards.  
His service was "uncharacterized."

February 2001 Developmental Counseling Forms indicate the 
veteran disobeyed a lawful order and was disrespectful 
towards a senior noncommissioned officer.  In response to 
counseling regarding his conduct, the veteran reported that 
he was under a lot of stress and that he had a hard time 
coping.



An Entrance Physical Standards Board (EPSBD) Proceedings 
report, also dated in February 2001, states the veteran was 
admitted to inpatient psychiatry as a result of a psychosis, 
after becoming progressively more detached and difficult to 
communicate with during the 48 hours prior to his admission.  
At the time of admission, he had severe somatoform delusions.  
The EPSBD Proceedings report noted that the veteran was 
hospitalized in October 1999 with essentially the same 
symptomatology and that he was diagnosed with paranoid 
schizophrenia and major depression, despite treatment with 
anti-psychotic and anti-depressant medication.  The diagnosis 
was paranoid schizophrenia and the veteran's disorder was 
considered "unfitting" due to his need for indefinite anti-
psychotic treatment.

A February 2001 Report of Medical History for purposes of 
separation indicates the veteran reported experiencing a 
history of difficulty sleeping, depression or excessive 
worry, and nervous trouble.  The contemporaneous Report of 
Medical Examination, for purposes of administrative 
separation/Medical Board/Existed Prior to Service, states 
that a psychiatric evaluation found that he had paranoid 
schizophrenia, with a normal physical examination.

A March 2001 Department of the Army memorandum states the 
veteran had been hospitalized since February 13, 2001 after 
he became detached and difficult to communicate with.  
According to the memorandum, upon hospitalization, 
his treating providers diagnosed him with paranoid 
schizophrenia and determined the disorder existed prior to 
his enlistment.  The treating providers also found that he 
had been hospitalized in October 1999 (i.e., prior to 
entering the military).

In March 2001, according to a U.S. Army Reserve and National 
Guard Liaison Counseling Form, the veteran was counseled 
regarding his discharge due to mental health problems.



October 2002 hospitalization and treatment notes from St. 
Francis Hospital of New Castle show the veteran was 
hospitalized for treatment of his schizophrenia.  Upon 
admission, he was diagnosed with paranoid schizophrenia and 
assigned a GAF score of 35.  He was involuntarily committed 
due to delusional thinking, threats, and refusal to take his 
medication.  A history of previous hospitalizations was 
noted.  Upon examination, he had loose associations and was 
challenging, paranoid, and uncooperative.  He also had 
auditory hallucinations and a disorganized thought process, 
with some homicidal threats.  At discharge, the diagnosis was 
bipolar schizoaffective disorder.

Medical records from Jameson Hospital indicate the veteran 
was hospitalized in November 2002 for treatment of his 
schizophrenia.  Records associated with the hospitalization 
state that he had a history of paranoid schizophrenia and 
that he needed to be committed for treatment due to paranoia, 
suicidal threats, and homicidal ideation.  The records also 
indicate that he acknowledged that he had a mental illness 
and needed treatment, but that he was uncooperative at times.  
According to the discharge summary, he was diagnosed with 
bipolar type schizoaffective disorder.  A prior history of 
psychiatric admissions was noted, as was his participation in 
a "Partial Hospitalization Hospital."  In addition, 
the discharge summary indicates that he had "an acute 
psychiatric break down" in the military, necessitating his 
discharge.  Mental status examination upon admission showed 
that he was alert and oriented, but with bizarre and paranoid 
delusions and auditory hallucinations.  While hospitalized, 
his controls were poor and he exhibited irritability and 
agitation, anxiety, and paranoia.  At discharge, his GAF 
score was 43.



To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
The provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C. § 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  Section 3.304(b) is therefore 
invalid and should not be followed.  See VAOPGCPREC 3-2003 
(July 16, 2003).

Here, there is clear and unmistakable probative medical 
evidence confirming both that the veteran had schizophrenia 
prior to entering the military and that this condition did 
not increase in severity during service beyond its natural 
progression.  So service connection is not warranted.  In 
reaching this conclusion, the Board is well aware that he was 
treated for paranoid schizophrenia during service, 
in February 2001, but there are numerous references and other 
credible indications in the record on appeal confirming he 
already had been treated rather extensively for schizophrenia 
prior to service-in October 1999.  Indeed, he was admitted 
as an inpatient to St. Francis Hospital of New Castle for 
essentially the very same type of symptoms that he later 
experienced while on active duty in the military.  And his 
initial treatment in service, in February 2001, was only a 
few months after he had begun serving on active duty in late 
September 2000.  See 38 C.F.R. § 3.303(c) (the manifestation 
of symptoms of chronic disease from a date so close to 
enlistment that the disease could not have originated in such 
a short period of time establishes pre-service existence of 
the disorder).

Moreover, as mentioned, there also is clear and unmistakable 
probative medical evidence of record indicating the veteran's 
pre-existing schizophrenia did not permanently worsen or 
otherwise increase in severity during service beyond its 
natural progression (i.e., was not aggravated).  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a) and (b).  In this regard, the 
Board notes that his November 2002 treatment records 
characterized his psychiatric problems in service as an 
"acute break down."  So his symptoms in service were merely 
a manifestation of his pre-existing, recurring schizophrenia.  
And as stated, a mere temporary episode of his pre-existing 
disorder, where the underlying condition did not permanently 
worsen in severity, is not considered aggravation.  See 
Crowe; Hunt, supra.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  

So, in short, the only evidence portending that the veteran's 
schizophrenia is in any way related to his service in the 
military comes from him.  And as a layman, he simply does not 
have the necessary medical training and/or expertise to 
determine the cause of this condition-including, as a pre-
existing impairment, whether it was aggravated during service 
beyond its natural progression.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.

Accordingly, without any persuasive competent medical 
evidence of a causal link between the veteran's service and 
his schizophrenia, his claim of entitlement to service 
connection must be denied because the preponderance of the 
evidence is unfavorable.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  See, too, Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").




ORDER

Service connection for schizophrenia is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



